Case 5:18-cv-01526-SMH-KLH Document 75 Filed 12/11/19 Page 1 of 6 PageID #: 986




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION

 MAGNOLIA ISLAND PLANTATION          §     CIVIL ACTION NO: 5:18-cv-01526
 L.L.C. and BARBARA MARIE CAREY      §
 LOLLAR                              §
                                     §
               Plaintiffs            §
                                     §
 VS                                  §     CHIEF JUDGE S. MAURICE HICKS, JR.
                                     §
 LUCKY FAMILY, L.L.C., W.A. LUCKY, §
 III, and BOSSIER PARISH SHERIFF     §
 JULIAN C. WHITTINGTON               §
                                     §
                                     §     MAGISTRATE JUDGE KAREN HAYES
               Defendants            §     JURY TRIAL DEMAND
 ______________________________________________________________________________

                   AFFIRMATIVE DEFENSES AND ANSWER OF
                    MAGNOLIA ISLAND PLANTATION, L.L.C.
                 TO COUNTERCLAIM FILED BY W.A. LUCKY, III
 ______________________________________________________________________________

        NOW INTO COURT, through undersigned counsel, comes Magnolia Island Plantation,

 L.L.C. (hereinafter “Magnolia”) who responds to the counterclaim of W. A. Lucky, III [Rec. Doc.

 70], (hereinafter “Mr. Lucky”), referred to hereinafter as the “Counterclaim,” as follows:



        A.      Affirmative Defenses to Counterclaim by W.A. Lucky, III:

                                                 1.

        Magnolia asserts that the claims of Lucky are barred or precluded, in whole or in part, by

 the defenses of waiver, estoppel and unclean hands. Magnolia is the payor of the subject

 promissory note in this suit (the “Note”) which Mr. Lucky sought to seize and sell. Magnolia is

 also the owner of immovable property which serves as collateral to the Note. Lucky sought to have

 the Promissory Note at issue in Magnolia’s Amended Complaint seized and sold based solely upon

                                             Page 1 of 6
Case 5:18-cv-01526-SMH-KLH Document 75 Filed 12/11/19 Page 2 of 6 PageID #: 987




 a monetary judgment against Barbara Marie Carey Lollar (hereinafter “Mrs. Lollar”) in the matter

 of W.A. Lucky, III vs Barbara Marie Carey Carr, No. 127,573, Section F (“Lucky I Judgment”

 [Rec. Doc. 1-2]). Lucky sought the seizure and sale of the Note so that it may occur during the

 pendency of the appeal of the Lucky I Judgment. The Lucky I Judgment has now been reversed

 by the Louisiana Second Circuit Court of Appeal on January 16, 2019 (See Rec. Doc. 11-1 for the

 Appellate reversal, and Rec. Doc. 30-1 for denial of Mr. Lucky’s writ to the Louisiana Supreme

 Court.

          Magnolia’s Amended Complaint in this matter presents allegations that the sale of the

 Promissory Note was invalid and null due to a number of procedural issues and other improprieties

 with the sale and as set forth more fully at Rec. Doc. 51. Mr. Lucky utilized judicial process to

 cloud title to Magnolia’s property (the Note’s collateral) and sow doubt regarding the effectiveness

 of the Note itself. Mr. Lucky previously filed suit in state court during the pendency of the appeal

 claiming that the transactions which created the Promissory Note were null and of no effect and

 that Magnolia did not really own the collateral property. (See petition in “Lucky II” at Rec Doc.

 71-2) Mr. Lucky also filed two (2) improper Lis Pendens against the immovable property which

 served as the collateral for the Note. (see lis pendens at Rec Docs 51-7 and 51-8). Regarding the

 sale of the Note, Mr. Lucky thereafter improperly influenced a third appraisal of the Note prior to

 Sheriff’s Sale in order to heavily discount the Note’s value based on his own actions in filing the

 lis pendens and Lucky II. (See Rec. Doc. 51-13) Further facts regarding Lucky’s attempts to

 devalue the Note are set forth more fully in the Amended Complaint in this matter at Rec. Doc.

 51.




                                             Page 2 of 6
Case 5:18-cv-01526-SMH-KLH Document 75 Filed 12/11/19 Page 3 of 6 PageID #: 988




          The alleged purchaser of the Promissory Note at the Sheriff’s Sale was none other than

 Lucky Family, L.L.C., in which Mr. Lucky was shown to be a member at the time of the Sheriff’s

 Sale according to the records of the Louisiana Secretary of State, and also being his family L.L.C.

 which Mr. Lucky exerts authority over. (see printout from La. Secretary of State’s website filed

 in this matter as Rec Doc. 11-2). Mr. Lucky’s actions intended to have the Promissory Note sold

 to his family LLC for a severely discounted value during the pendency of the appeal of the Lucky

 I Judgment.     Thereafter, Mr. Lucky dismissed the claims in Lucky II and cancelled both lis

 pendens filings which he had utilized to devalue the Note for sale. Magnolia is now being pursued

 by Lucky Family, L.L.C. for the Note’s full value despite the abuses of process by Mr. Lucky and

 Lucky Family, L.L.C.

                                                   2.

          Magnolia asserts that any claims or damages alleged by Lucky are the result, whether in

 whole or in part, of Lucky’s own fault, negligence or failure to mitigate the same. Magnolia also

 asserts in particular that the consideration purportedly paid by Lucky Family, L.L.C. was

 completely inadequate and the sale is void as a result. Further, Magnolia asserts that the Sheriff’s

 Sale of the Note is void or voidable based on the failures of the Sheriff and his office to follow the

 law in conducting the seizure, appraisal process and sale, including failing to provide

 Constitutionally sufficient notice to Magnolia.

                                                   3.

          Magnolia asserts that the claims alleged in its Amended Complaint were made in good

 faith.




                                              Page 3 of 6
Case 5:18-cv-01526-SMH-KLH Document 75 Filed 12/11/19 Page 4 of 6 PageID #: 989




                                                     4.

        Magnolia shows that the Judgment upon which the seizure and sale of the Note at issue

 was based has been reversed by the Louisiana Second Circuit Court of Appeal on January 16,

 2019, with writ denied by the Louisiana Supreme Court on April 8, 2019, and that the Sheriff’s

 Sale of the Note is void or voidable as a result.

                                                     5.

        Magnolia asserts the affirmative defense that there is no basis for Mr. Lucky’s claim for

 attorney’s fees under 42 U.S.C. § 1988. A party is not entitled to attorney’s fees under 42 U.S.C.

 § 1988 simply by virtue of the fact that they are defendants in a suit in which 42 U.S.C. § 1983 is

 asserted.

                                                     6.

        Magnolia reserves its right to assert additional affirmative or other defenses should further

 defenses be identified during the course of this matter.



        B.      Answer to Counterclaim by W.A. Lucky, III

                                                     1.

        Magnolia admits it has been named as a defendant in the Counterclaim by Mr. Lucky.

                                                     2.

        Magnolia represents that the Amended and Restated Complaint [Rec. Doc. 51] presents the

 claims pursued by Magnolia. The remainder of Mr. Lucky, ’s allegations at paragraph 2 of his

 Counterclaim are legal conclusions regarding 42 U.S.C. § 1988 which do not require an answer.

 To the extent an answer is required, Magnolia denies that 42 U.S.C. § 1988 affords Mr. Lucky the




                                              Page 4 of 6
Case 5:18-cv-01526-SMH-KLH Document 75 Filed 12/11/19 Page 5 of 6 PageID #: 990




 relief sought and that Mr. Lucky cannot recover under 42 U.S.C. § 1988 simply by virtue of this

 action being partially filed under 42 U.S.C. § 1983.

                                                 3.

         The claim in paragraph 3 regarding the desires of counterclaimant Lucky requires no

 answer. The remaining allegations regarding Mr. Lucky’s entitlement to attorney’s fees is denied.

                                                 4.

         Magnolia reserves their right to amend and/or supplement the foregoing affirmative

 defenses and answers should additional information become available.



         WHEREFORE, Magnolia Island Plantation, L.L.C. prays that its Affirmative Defenses and

 Answer to W. A. Lucky, III’s Counterclaim be deemed good and sufficient and after due

 proceedings are had, that the demands of W.A. Lucky, III presented in his Counterclaim be denied

 at his cost and that there be judgment rendered in favor of Magnolia on all claims asserted.

 Magnolia Island Plantation, L.L.C. also prays for all general and equitable relief to which it is

 entitled.

                                                        Respectfully submitted by,

                                                    ___/s/ J. Davis Powell________________
                                                    Randall S. Davidson, LSBA No. 4715, TA
                                                    J. Davis Powell, LSBA 33631
                                                    Andrew D. Martin, LSBA 34947
                                                    Harold R. Bicknell III, LSBA 36801
                                                    DAVIDSON SUMMERS, APLC
                                                    330 Marshall Street, Suite 1114
                                                    Shreveport, Louisiana 71101
                                                    Ph: (318) 424-4342 | (318) 226-0168
                                                    E:      rsdav@davidsonsummers.com
                                                            dpowell@davidsonsummers.com
                                                            dmartin@davidsonsummers.com
                                                            hbicknell@davidsonsummers.com
                                              Counsel for Magnolia Island Plantation, L.L.C.

                                             Page 5 of 6
Case 5:18-cv-01526-SMH-KLH Document 75 Filed 12/11/19 Page 6 of 6 PageID #: 991




                                  CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that a copy of the above and foregoing was filed electronically with
 the Clerk of Court using the CM/ECF filing system and notice of the same will be sent by operation
 of the court’s electronic noticing system to all counsel of record.


 Shreveport, Louisiana, this 11th day of December 2019.
                                                               /s/     J. Davis Powell




                                              Page 6 of 6
